Citation Nr: 1723525	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for parenchymal scarring, right middle lobe.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty for 20 years, from February 1972 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued a noncompensable (zero percent) rating for parenchymal scarring, right middle lobe, and denied entitlement to a TDIU.

The Veteran requested a hearing before the Board, but failed to report to a hearing scheduled at the RO in May 2015 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board remanded the case in September 2015 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The case must be remanded again to the AOJ due to noncompliance with remand directives articulated by the Board in September 2015.  The remand directives instructed the AOJ to obtain and associate with the claims file any updated VA treatment records.  

The claims file currently contains VA treatment records dated prior to November 2014, and two records dated on July 16, 2015, and September 17, 2015; it does not include any other records dated since October 2014.  However, a November 2015 Supplemental Statement of the Case (SSOC) lists VA treatment records from the Providence VA Medical Center (VAMC) dated through September 15, 2015, as evidence that was reviewed.  In addition, the Veteran submitted a statement in September 2015 indicating that he had a complete physical at the Providence VAMC on September 12, 2015, and in an October 2015 VA repiratory conditions examination report, the examiner indicated that pulmonary function testing (PFT) had been performed on September 15, 2015.  

These September 2015 Providence VAMC records referenced by the Veteran and the VA examiner do not appear to have been associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With regard to the issue of entitlement to a TDIU, any decision on the increased rating claim being referred and remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claim for a second issue, and the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from November 2014 to present, to specifically include all September 2015 records from the Providence VAMC.

If the requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran and his representative.

2. Re-adjudicate the appeal, and if the claims on appeal remain denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



